Case 1:19-cv-11633-GBD Document 64 Filed 02/27/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MAKE THE ROAD NEW YORK, AFRICAN SERVICES
COMMITTEE, CENTRAL AMERICAN REFUGEE
CENTER NEW YORK, CATHOLIC CHARITIES
COMMUNITY SERVICES (ARCHDIOCESE OF NEW
YORK), CATHOLIC LEGAL IMMIGRATION
NETWORK, INC., ALICIA DOE, BRENDA DOE, CARL
DOE, DIANA DOE, and ERIC DOE,

Plaintiffs,

- against -

MICHAEL POMPEO, in his official capacity as Secretary
of State; the UNITED STATES DEPARTMENT OF
STATE; DONALD TRUMP, in his official capacity as
President of the United States; ALEX AZAR, in his official
capacity as Secretary of the Department of Health and
Human Services; and the UNITED STATES
DEPARTMENT OF HEALTH & HUMAN SERVICES,

Defendants.

 

—_

 

1:19-cv-11633-GBD

SUPPLEMENTAL DECLARATION OF ELISE DE CASTILLO

ELISE DE CASTILLO declares:

1. My name is Elise de Castillo. lam an attorney and Executive Director at the Central

American Refugee Center in New York (CARECEN — NY), a non-profit organization based on

Long Island, New York. I submit this supplemental declaration in further support of the Plaintiffs’

Motion for a preliminary injunction to enjoin the 2018 Foreign Affairs Manual (“FAM”) revisions,

the Interim Final Rule (“IFR”) published by the Department of State (“DOS”), titled Ineligibility

Based on Public Charge Grounds, and the President’s Health Proclamation (“Proclamation”).

 
 

Case 1:19-cv-11633-GBD Document 64 Filed 02/27/20 Page 2 of 4

2. On Monday, February 24, 2020, the IFR went into effect. Because we learned only
on Friday, February 21, when the FAM was updated, that all pending applications filed before
February 24, 2020 would nevertheless be subject to the IFR, our many clients with pending
applications for immigrant visas are at high risk of having their visa applications denied.

2 We have three clients who are residing in their home countries who will undergo
consular processing in March 2020, on March 12, March 18, and March 30, all in San Salvador,
El Salvador. We have approximately 25 additional cases in which the visa applications are fully
submitted; and we are awaiting scheduling of the consular interview sometime between now and
September 30, 2020. In the meantime, more consular cases are added to the queue on a rolling
basis.

4. All of these applicants are going through ordinary consular processing out of
country. In most cases, we work with their family-member sponsors to prepare the cases. Despite
these cases being fully submitted, because of the change in rules the IFR now being applicable to
them, we will have to do a great deal of supplemental analysis, counseling, and case preparation
to ensure these applicants have the best chance of seeing their applications approved. In addition,
we are finding that simply explaining the changes to the clients is more laborious than anticipated.
Clients do not understand how a change that just occurred affects cases that were filed, in some
cases, years ago. They are upset because they believed their cases were complete. Just yesterday,
we spoke to a client who felt extremely frustrated and angry that he is now required to fill out an
additional form and collect additional documents to support the petition for his 18-year-old son.

5; Given that the implementation of the IFR is so new, and that the new FAM changes
are not entirely clear, it will be challenging and time-consuming to figure out how to best advise

these clients. For example, one client | am particularly concerned about is a U.S. citizen step-
Case 1:19-cv-11633-GBD Document 64 Filed 02/27/20 Page 3 of 4

mother petitioning for her two minor step-daughters in Honduras, both teenagers. Their biological
mother abandoned them. We urgently want the girls to enter the United States. There are new
factors we will have to be prepared to address for their interview under the new standards, and
such preparation is likely to be complicated by their location and their young age. Meanwhile,
their sponsor and her husband, the girls’ father, are desperate for the family to be reunited because
the girls are in Honduras without parental supervision or protection, The sponsor has repeatedly
expressed that the girls are in danger in Honduras. Only by arriving in the United States, she feels,
will they be safe.

6. In alldition to the over 25 cases that are either scheduled or awaiting scheduling,
we have many more consular processing cases in various stages of development.

¥ We estimate that consular cases like ‘these will increase as a proportion of our
caseload — due to the anticipated termination of the TPS and DACA programs and a decline in
income from cases that are subject to the DHS public charge rule — from approximately 15 percent
of our cases as of January 1, 2020, to approximately 25 percent. Given the substantial portion of
our case load represented by the consular cases, and the fact that we get paid per case, the additional
time we need to spend on each case — even those that are fully submitted and we thought were all
but complete — will significantly affect our ability to generate the revenue anticipated in our 2020
budget. This lost revenue cannot be recouped in this legal action, and is, in and of itself, a form of
harm that cannot be rectified. For a relatively small'budget like CARECEN - NY’s, any loss of
operating funds can make it difficult for us to maintain the same level of service and can result in

the need to close programs and lose staff.

¥t ‘e
‘atch
 

Case 1:19-cv-11633-GBD Document 64 Filed 02/27/20 Page 4 of 4

8. I declare under penalty of perjury that the foregoing is true and correct.

Executed this 27th day of February 2020
Hempstead, New York

 

'
{
